DETAILED ACTION
This office action is in response to remarks filed on 07/05/2022. Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/063804, filed on 05/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
an inhibiting device for the amplifier configured to lower the supply voltage on receiving a total inhibit control so that the output control signal keeps the switch open irrespective of the input control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Kawamoto et al. US 20120126859 A1 teaches current reduction control circuit 70 generates the off command of the current reduction signal to the constant current circuit 64 at a timing where the driver circuit 40 turns off the switching element 50 and the power element 10 reaches the on state while the switching signal is inputted into the driver circuit 40
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. US 20140217950 A1 teaches signal .PHI.1 is at the high level, so that the differential amplifier circuit 23 and the feedback circuit 21 operate, the switch circuit 50 is short-circuited, and the output terminal of the differential amplifier circuit 23 is connected to the gate of the output transistor 10. The signal .PHI.2 is also at the high level, so that the switch circuit 51 opens, the switch circuit 52 is short-circuited, and the capacitor 60 of the holding circuit is active.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-220-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846